NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND ALFORD BRADFORD,                        No. 20-55216

                Plaintiff-Appellant,            D.C. No. 3:17-cv-02053-BAS-AHG

 v.
                                                MEMORANDUM*
M. VOONG, California Department of
Corrections and Rehabilitation, Director of
Office of Appeal; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      California state prisoner Raymond Alford Bradford appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

federal and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Contrary to Bradford’s contention, the determination that Bradford has

satisfied the “imminent danger” exception under 28 U.S.C. § 1915(g) does not

imply that the action itself has merit. See Andrews v. Cervantes, 493 F.3d 1047,

1055 (9th Cir. 2007) (noting that “§ 1915(g) concerns only a threshold procedural

question—whether a filing fee must be paid upfront or later” and that “§ 1915(g) is

not a vehicle for determining the merits of a claim” (internal quotation marks

omitted)).

      We reject as unsupported by the record Bradford’s contentions that the

district court encouraged defendants to file motions to dismiss and improperly

screened his complaints.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                       20-55216